Porter, J.
(dissenting) : The parties agreed to an appraisement. Each selected an appraiser, and the two appraisers, as provided by the terms of the policy, selected an umpire who was to act in case of disagreement. There was a disagreement as to the amount of the loss and the umpire was called in. Afterward the *152appraiser named by the insured came to the conclusion that he was being ignored by the others, and, without any lawful excuse, withdrew from the appraisement and refused to have anything further to do with it. The- appraisal went on, with the knowledge of the insured and without objection on her part, and the award was made and signed by the other appraiser and the umpire. The agreement for appraisement provides that in case the umpire is called in the award of any two of the three shall be binding.
There is not much left in this case to decide, except whether the appraiser appointed by one of the parties can break up the appraisement by arbitrarily withdrawing. If he can, then either appraiser may act so long as he considers that the party appointing him is getting an advantageous award; and the moment he is dissatisfied with any decision made by the other two upon a disputed matter he may end the arbitration by simply withdrawing and refusing further to act. This can hardly be the law, for reasons too obvious to require discussion. The insured was present while • the other appraisers were proceeding with the appraisement and knew that Anderson, the one appointed by her, had refused to act with them. She made no objection to their continuing with the appraisement, and appeared before the umpire and the other appraiser and endeavored to get them to allow damages for certain goods which she claimed had been destroyed, and to increase the amount of the award. A party cannot be permitted to speculate upon the result of such an appraisement and to stand by it provided it is favorable to him and refuse to be bound by it if it prove to be unfavorable.
“Where a party to an arbitration learns facts which make an arbitrator incompetent, but thereafter proceeds with the hearing without objection to his incompetency, and takes the chances of a favorable decision, he will be deemed to have waived his objection, and will not be permitted to raise the same after an award has *153been made.” (Anderson v. Burchett, 48 Kan. 153, syl. ¶ 3, 29 Pac. 315.)
The opinion proceeds upon the theory that if the appraiser appointed by the insurance company is shown to have served in that capacity for the company on previous occasions, or for other insurance companies, that fact and the further fact that the court upon the evidence submitted on the trial finds the loss to be greater than the amount of the award, will justify the court in holding the award invalid. The opinion concedes that neither of these facts is of itself sufficient to warrant the court in setting aside the award. In my opinion both taken together are not sufficient. The courts encourage the settlement of controversies involving the value of property by arbitration. The rules upon which an award will be set aside are well established. The fact that one of the parties may be able to satisfy a court or jury that he should have been' allowed more or that the other should have been allowed less is no ground for holding the- award void, in the absence of fraud or misconduct on the part of the appraisers. Nor does an honest error of the arbitrators in applying the rules of evidence render the award invalid. (Stemmer v. Insurance Company, 33 Ore. 65, 49 Pac. 588, 53 Pac. 498.)
As said in 3 Cyc. 673:
“Courts do not travel out of their way for the purpose of overturning awards; but. on the other hand, they will refrain from exact and technical interpretation, and will indulge every reasonable presumption, whenever there is any room for such indulgence, in favor of the finality and validity of an award.”'
If sufficient grounds existed for setting aside the award I agree that the finding of facts by the trial court would be conclusive; but the facts relied upon to avoid the award are not, in my opinion, sufficient. Unless fraud or misconduct on the part of the appraisers. was clearly established, the court could not inquire into the actual loss, and set the award aside because in the *154Judgment of the court the amount allowed by the arbitrators was inadequate. The judgment should be reversed and the court directed to sustain the award.
Johnston, C. J.: I concur in this dissent.